                  EXHIBIT G




Case 5:19-cv-00250-FL Document 1-8 Filed 06/18/19 Page 1 of 2
-     D YouTube            Search                                                                   0.          DC
                                                                                                                        ......   C    e   SIGN IN



A     Home
                                      HOME               VIDEOS        PLAYLISTS     COMMUNITY     CHANNELS     ABOUT            Q.             >

tb    Trending                           1111, 1   4f1    COMMENT

                                         View all 4 comments v
a     Subscriptions



•     Library                       e    CBV 2 months ago
                                         Playing r6s (cheating) ton ight llive]
                                         1111, 2   4'1    COMMENT
0     History
                                         View all 4 comments      v


 Sign in to like videos,
 comment, and subscribe.

I8     SIGN IN    I
                                    e    CBV 2 mont hs ago
                                         streaming soon <3 and im cheating in fort again




BEST OF YOUTUBE                          Read more



•
0
      Music

      Sports


0     Gaming


0.    Movies


0.    TVShOWS


(-j   News


0     live

a     Spotlight


0     360' Video

                                         1111, 6   4f1    COMMENT
0     Browse channels                    View comment       v



MORE FROM YOUTUBE                   ft   CBV 2 months ago
                                    Case 5:19-cv-00250-FL             Document 1-8 Filed 06/18/19 Page 2 of 2
